EXHIBIT 10.1

Juniper Pharmaceuticals, Inc.

Amended and Restated 2015 Long-Term Incentive Plan

 

1. Purpose. The Juniper Pharmaceuticals, Inc. Amended and Restated 2015
Long-Term Incentive Plan (the “Plan”) is intended to provide incentives which
will attract, retain and motivate highly competent persons as non-employee
directors, officers, employees, and certain consultants and advisors of Juniper
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and its
subsidiaries and affiliates, by providing them with a proprietary interest in
the long-term success of the Company, aligning their individual interests with
those of the Company’s stockholders, and to reward the performance of
individuals in fulfilling their personal responsibilities for achievement of the
Company’s objectives. Awards under the Plan may be granted in any one or a
combination of (a) Stock Options, (b) Stock Appreciation Rights, (c) Restricted
Stock Awards and (d) Stock Units (each as described below, and collectively
referred to herein as the “Awards”).

 

2. Administration.

 

  (a) Committee. The Plan will be administered by a committee (the “Committee”)
appointed by the Board of Directors of the Company (the “Board”) from among its
members and shall be comprised, unless otherwise determined by the Board, solely
of two (2) or more members who each shall be (i) a “non-employee director”
within the meaning of Rule 16b-3(b)(3) (or any successor rule) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (ii) an
“outside director” for purposes of Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), and (iii) an “independent director” under the
rules of any securities exchange or automated quotation system on which the
shares of Common Stock, par value $0.01 per share, of the Company (the “Shares”,
or “Common Stock”) are listed, quoted or traded; provided, that any action taken
by the Committee shall be valid and effective, whether or not members of the
Committee at the time of such action are later determined not to have satisfied
the requirements for membership set forth in this Section 2 or otherwise
provided in any charter of the Committee. Notwithstanding the foregoing, the
full Board, acting by a majority of its members in office, shall conduct the
general administration of the Plan with respect to all awards granted hereunder
to members of the Board, and for purposes of such awards the term “Committee” as
used in this Plan shall be deemed to refer to the Board. In addition, the full
Board, acting by majority of its members in office, shall conduct the general
administration of the Plan to the extent required by applicable law, exchange
rule or regulation. With reference to the duties of the Committee under the Plan
which have been delegated to one or more persons pursuant to Section 2(c), or
which the Board has assumed, the term “Committee” shall refer to such person(s)
unless the Committee or the Board has revoked such delegation or the Board has
terminated the assumption of such duties.



--------------------------------------------------------------------------------

  (b) Authority. It shall be the duty of the Committee to conduct the general
administration of the Plan in accordance with its provisions. The Committee is
authorized, subject to the provisions of the Plan, to make and administer grants
under the Plan (including to designate eligible individuals to receive Awards;
determine the type, terms and conditions of Awards granted and to waive
conditions initially established for Awards, including to accelerate vesting and
to extend the exercisability of Awards, except as specifically restricted by
this Plan; to determine the forms of Award Agreement and manner of acceptance of
an Award) and to establish such rules and regulations as it deems necessary for
the proper administration of the Plan, including to make such determinations and
interpretations and to take such action in connection with the Plan and any
Awards granted hereunder as it deems necessary or advisable to carry out its
purposes (including the correction of defects, the supplying of omissions, or
the reconciliation of inconsistencies such that the Plan or Award Agreement
complies with applicable law, regulations and listing requirements and to avoid
unanticipated consequences or address unanticipated events deemed to be
inconsistence with the purposes of the Plan or any Award Agreement, provided
that no such action shall be taken to the extent that shareholder approval is
deemed necessary or is required pursuant to Section 22 below). All
determinations and interpretations made by the Committee shall be final, binding
and conclusive on all parties. Any grant or Award made under the Plan, or
interpretation or determination of terms and conditions for any Award, need not
be the same with respect to each Participant (as defined below). Any such
interpretations and rules with respect to a Stock Option that is intended to
qualify as an incentive stock option and that conforms to the applicable
provisions of Section 422 of the Code (“Incentive Stock Option”) shall be
consistent with the provisions of Section 422 of the Code. In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan except with respect to matters
which under Rule 16b-3 under the Exchange Act or any successor rule, or
Section 162(m) of the Code, or any regulations or rules issued thereunder, or
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded are required to be determined in the sole
discretion of the Committee.

 

  (c) Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company, the Company’s independent certified public accountants,
or any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.

 

- 2 -



--------------------------------------------------------------------------------

  (d) Delegation and Advisers. To the extent permitted by applicable law or the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded, the Board or Committee may from time to
time delegate to a committee of one or more members of the Board or one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to this Section 2; provided, however, that in no
event shall an officer of the Company be delegated the authority to grant Awards
to, or amend Awards held by, the following individuals: (a) individuals who are
subject to Section 16 of the Exchange Act, (b) any employee of the Company who
is, or could be, a “covered employee” within the meaning of Section 162(m) of
the Code (“Covered Employee”), or (c) officers of the Company (or members of the
Board) to whom authority to grant or amend Awards has been delegated hereunder;
provided further, that any delegation of administrative authority shall only be
permitted to the extent it is permissible under Section 162(m) of the Code and
applicable securities laws or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded. Any
delegation hereunder shall be subject to the restrictions and limits that the
Board or Committee specifies at the time of such delegation, and the Board may
at any time rescind the authority so delegated or appoint a new delegate. At all
times, the delegate appointed under this Section 2(d) shall serve in such
capacity at the pleasure of the Board and the Committee. In addition, the
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent, shall be paid by the Company, or the subsidiary or affiliate whose
employees have benefited from the Plan, as determined by the Committee.

 

  (e) Limitation of Liability and Indemnification. No member of the Committee
and no officer or employee of the Company shall be liable for any act or failure
to act hereunder, except in circumstances involving his or her bad faith or
willful misconduct, or for any act or failure to act hereunder by any other
member or officer or employee or by any agent to whom duties in connection with
the administration of this Plan have been delegated. The Company shall indemnify
members of the Committee and any officer of the Company or any employee of the
Company, a subsidiary or an affiliate designated to act on behalf of the Company
or the Committee with regard to the Plan, and may indemnify any counsel or
advisors appointed by the Company to assist it in carrying out its
responsibilities hereunder, against any and all liabilities or expenses to which
they may be subjected by reason of any act or failure to act in connection with
the Plan to the same extent and on the same terms and conditions as indemnity is
provided to officers of the Company in accordance with the Company’s Bylaws
(except that indemnity to counsel and advisors is not mandatory), including
advancing costs and expenses incurred by them in the defense of claims relating
thereto; provided, that he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.

 

- 3 -



--------------------------------------------------------------------------------

3. Granting of Awards.

 

  (a) Participation. The Committee may from time to time select from among all
Eligible Individuals (as defined below) those to whom an Award shall be granted
and shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan. For purposes of this Plan,
“Participant” means an Eligible Individual who has been granted an Award by the
Committee. “Eligible Individual” shall mean an individual who is (i) an officer
or other employee (as determined in accordance with Section 3401(c) of the Code
and the regulations thereunder) of the Company or a Subsidiary of the Company
(“Employee”), (ii) a consultant, advisor, or other independent service provider
to the Company or any Subsidiary who qualifies as a “consultant” under the
applicable rules of the Securities and Exchange Commission for registration of
shares on a Form S-8 Registration Statement (“Advisor”), or (iii) a member of
the Board of Directors of the Company (“Director”). “Subsidiary” means any
entity (other than the Company), whether domestic or foreign, in an unbroken
chain of entities beginning with the Company if each of the entities other than
the last entity in the unbroken chain beneficially owns, at the time of the
determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain. Designation of a
Participant in any year shall not require the Committee to designate such person
to receive an Award in any other year or, once designated, to receive the same
type or amount of Award as granted to the Participant in any other year. The
Committee shall consider such factors as it deems pertinent in selecting
Participants and in determining the type and amount of their respective Awards.

 

  (b) Award Agreement. Each Award shall be evidenced by a written agreement
entered into between the Company and a Participant setting forth the terms and
provisions applicable to an Award or Awards granted to the Participant which may
be, in the Company’s discretion, transmitted to the Participant electronically
(“Award Agreement”). Award Agreements evidencing compensation that is intended
to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code (“Performance-Based Compensation”) shall
contain terms and conditions as necessary to meet the requirements of Code
Section 162(m). Award Agreements evidencing Incentive Stock Options shall
contain such terms and conditions as may be necessary to meet the requirements
of Section 422 of the Code.

 

  (c) Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

 

- 4 -



--------------------------------------------------------------------------------

  (d) Minimum Restriction Period for Awards. Except as provided below and
notwithstanding any provision of the Plan to the contrary, each Award granted
under the Plan (other than a Substitute Award) shall be subject to a minimum
restriction and/or vesting period of twelve (12) months from the date of grant.
Except as provided below and notwithstanding any provision of the Plan to the
contrary, the Committee shall not have discretionary authority to waive the
minimum restriction/vesting period applicable to an Award except in the case of
death, disability, retirement or a Change of Control. The provisions of this
Section 3(d) shall not apply and/or may be waived, in the Committee’s
discretion, with respect to up to the number of Awards that is equal to 5% of
the aggregate Share Pool as of the Effective Date.

 

4. Types of Awards. Awards under the Plan may be granted in any one or a
combination of (a) Stock Options, (b) Stock Appreciation Rights, (c) Restricted
Stock Awards and (d) Stock Units. Any Award may, as determined by the Committee
in its discretion, constitute Performance-Based Compensation. Nothing contained
herein shall prevent the Company from making cash bonus payments or providing
other awards pursuant to any employment agreement, bonus plan or arrangement or
other compensation or benefit plan or program.

 

5. Common Stock Available Under the Plan.

 

  (a) Basic Limitations. Subject to adjustments in accordance with Section 14
hereof and Sections 5(b) and 5(c) hereof, the aggregate number of Shares of the
Company that may be issued or transferred pursuant to Awards granted under this
Plan (the “Share Pool”) shall be (i) Two Million Five Hundred Thousand
(2,500,000), plus (ii) any Shares which were available for grant under the
Juniper Pharmaceuticals, Inc. Amended and Restated 2008 Long-Term Incentive Plan
(“Prior Plan”) on the Original Effective Date (as defined in Section 30 below)
or are subject to awards under the Prior Plan which after the Original Effective
Date are forfeited or lapse unexercised or are settled in cash and are not
issued under the Prior Plan. No further awards may be granted under the Prior
Plan as of the Original Effective Date. Any Shares distributed pursuant to an
Award may be authorized and unissued shares, treasury shares, may be purchased
on the open market or acquired by private purchase. Subject to adjustments made
in accordance with Section 14 hereof, (i) no more than Two Million Five Hundred
Thousand Shares may be delivered upon the exercise of Incentive Stock Options,
and (ii) the maximum number of Shares with respect to which Awards may be
granted to or measured with respect to any Participant in any one calendar year
shall not exceed Four Hundred Thousand (400,000).

 

  (b)

Available Shares. The issuance of Shares shall reduce the total number of Shares
available under the Plan by one (1) Share for each Stock Option or Stock
Appreciation Right and by two (2) Shares for each Restricted Stock Award or

 

- 5 -



--------------------------------------------------------------------------------

Stock Unit; provided that Awards that are valued by reference to Shares but are
paid in cash shall not reduce the Share Pool. If a Stock Option Award or Stock
Appreciation Right Award is cancelled or terminated without having been
exercised, including due to expiration or forfeiture, or if a Restricted Stock
Award or Stock Unit Award is cancelled, terminated or forfeited, or if the
Shares underlying all or a portion of an Award are not delivered because the
Award is settled in cash in lieu of Shares, then the Shares subject to such
Awards shall in each case again be available for Awards under the Plan (with
shares subject to such Stock Option or Stock Appreciation Right increasing the
Share Pool by one (1) Share and shares subject to such Restricted Stock Awards
or Stock Units increasing the Share Pool by two (2)).

 

  (i) If and to the extent Stock Options or Stock Appreciation Rights
originating from the Share Pool terminate, expire, or are cancelled, forfeited,
exchanged, or surrendered without having been exercised, or if any Restricted
Stock Award or Stock Unit is forfeited, the shares of Common Stock subject to
such Awards shall again be available for Awards under the Share Pool, and shall
increase the Share Pool by one (1) Share for each Stock Option and Stock
Appreciation Right and two (2) Shares for each Restricted Stock Award or Stock
Unit issued in connection with such Award or by which the Award is valued by
reference;

 

  (ii) The following Shares shall not again become available for issuance under
the Plan: (i) Shares tendered by Participants, or withheld by the Company, as
full or partial payment to the Company upon the exercise of Stock Options or
Stock Appreciation Rights granted under the Plan; (ii) upon exercise of a Stock
Appreciation Right settled in Shares, the gross number of Shares covered by the
portion of the Award so exercised; (iii) Shares withheld by, or otherwise
remitted to, the Company to satisfy a Participant’s tax withholding obligations
upon the lapse of restrictions on Restricted Stock or Stock Units, or the
exercise of Stock Options or Stock Appreciation Rights granted under the Plan;
and (iv) Shares repurchased by the Company with cash received from a Participant
as payment for the exercise price of an Option or Stock Appreciation Right. The
preceding sentences of this Section shall apply only for purposes of determining
the aggregate number of Shares subject to Awards delivered in connection with
Awards, or generally available for Awards, but shall not apply for purposes of
determining the maximum number of Shares with respect to which Awards may be
granted to any Participant in any calendar year under the Plan.

 

6. 

(c) Business Acquisition Grants. In connection with the acquisition of any
business by the Company or any of its subsidiaries or affiliates, any
then-outstanding options or other similar rights or other equity awards
pertaining to such business may be assumed or replaced by Awards under the Plan
upon such terms and conditions as the Committee determines in its sole
discretion and, to the extent any shares of Common Stock are to be delivered as
Awards under the Plan in replacement for any such grants, awards, options or
rights of another business, such Shares shall be in addition to those available
for the grant of Awards as provided by Sections 5(a) and 5(b). “Substitute
Award” means an Award granted under the Plan upon the assumption of, or in
substitution for, outstanding

 

- 6 -



--------------------------------------------------------------------------------

equity awards previously granted by a company or other entity, in connection
with a corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock; provided, however, that in no event shall the
term “Substitute Award” be construed to refer to an Award made in connection
with the cancellation and repricing of a Stock Option or a Stock Appreciation
Rights Award. Stock Options.

 

  (a) Generally. The Committee may grant to Eligible Individuals the right to
purchase Shares at a specified exercise price, from time to time, in its sole
discretion, on such terms and conditions as it may determine that are not
inconsistent with the Plan (a “Stock Option”). Stock Options may be Incentive
Stock Options, or Stock Options which do not constitute Incentive Stock Options
(“Nonqualified Stock Options”). The Committee will have the authority to grant
to any Participant one or more Incentive Stock Options (subject to Sections 6(e)
and (f) below), Nonqualified Stock Options, or both types of Stock Options (in
each case with or without Stock Appreciation Rights).

 

  (b) Exercise Price. Each Nonqualified Stock Option granted hereunder shall
have a per-share exercise price as the Committee may determine on the date of
grant, but not less than 100% of the Fair Market Value (as defined in Section 17
below) of a share at the date of grant.

 

  (c) Payment of Exercise Price. A vested Stock Option may be exercised in whole
or in part. However, a Stock Option shall not be exercisable with respect to
fractional shares and the Committee may require by the terms of the Stock Option
that a partial exercise must be with respect to at least a minimum number of
Shares. The Stock Option exercise price may be paid in cash or, in the
discretion of the Committee, by the delivery of Shares then owned by the
Participant, or, in the case of Nonqualified Stock Options, in the discretion of
the Committee, by directing the Company to withhold Shares otherwise deliverable
upon exercise to satisfy the exercise price. In the discretion of the Committee,
payment may also be made by delivering a properly executed exercise notice to
the Company together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
exercise price as long as such transaction does not constitute an impermissible
loan to an executive officer under Section 13(k) of the Exchange Act (Section
402 of the Sarbanes-Oxley Act of 2002). To facilitate the foregoing, the Company
may enter into agreements for coordinated procedures with one or more brokerage
firms. The Committee may prescribe any other method of paying the exercise price
that it determines to be consistent with applicable law and the purpose of the
Plan, including, without limitation, in lieu of the exercise of a Stock Option
by delivery of Shares then owned by a Participant, providing the Company with a
notarized statement attesting to the number of Shares owned, where upon
verification by the Company, the Company would issue to the Participant only the
number of incremental Shares to which the Participant is entitled upon exercise
of the Stock Option.

 

- 7 -



--------------------------------------------------------------------------------

  (d) Stock Option Term. The term of each Stock Option shall be set by the
Committee in its sole discretion; provided, however, that the term shall not be
more than ten (10) years from the date the Stock Option is granted. The
Committee shall determine the time period, including the time period following a
Termination of Service (as defined in Section 12(a)), during which the
Participant has the right to exercise the vested Stock Options, which time
period may not extend beyond the expiration of the Stock Option term. Except as
limited by Sections 409A or 422 of the Code, the Committee may extend the term
of any outstanding Stock Option, and may extend the time period during which
vested Stock Options may be exercised in connection with any Termination of
Service of the Participant, and may amend any other term or condition of such
Option relating to such a Termination of Service.

 

  (e) Limitations on Incentive Stock Options. Incentive Stock Options may be
granted only to Participants who are employees of the Company or of a “parent
corporation” or “subsidiary corporation” (as such terms are defined in Sections
424(e) and (f) of the Code, respectively) on the date of grant. The aggregate
Fair Market Value (determined as of the time the Stock Option is granted) of the
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year (under all option plans
of the Company and of any “parent corporation” or “subsidiary corporation”)
shall not exceed one hundred thousand dollars ($100,000); provided, however,
that if such $100,000 limit is exceeded, the excess Incentive Stock Options
shall be treated as Nonqualified Stock Options. For purposes of the preceding
sentence, Incentive Stock Options will be taken into account in the order in
which they are granted. The per-share exercise price of an Incentive Stock
Option shall not be less than one hundred percent (100%) of the Fair Market
Value of the Common Stock on the date of grant, and no Incentive Stock Option
may be exercised later than ten (10) years after the date it is granted. In
addition, a Participant shall give the Company prompt written or electronic
notice of any disposition of owned Shares acquired by exercise of an Incentive
Stock Option which occurs within (a) two years after the date of grant
(including the date the Stock Option is modified, extended or renewed for
purposes of Section 424(h) of the Code), or (b) one year after the transfer of
such Shares to such Participant.

 

  (f) Additional Limitations on Incentive Stock Options for Ten Percent
Stockholders. Incentive Stock Options may not be granted to any Participant who,
at the time of grant, owns stock possessing (after the application of the
attribution rules of Section 424(d) of the Code) more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
subsidiary corporation (as defined in Section 424(f) of the Code) or parent
corporation thereof (as defined in Section 424(e) of the Code), unless the
exercise price of the Stock Option is fixed at not less than one hundred ten
percent (110%) of the Fair Market Value of the Common Stock on the date of grant
and the exercise of such Stock Option is prohibited by its terms after the
expiration of five (5) years from the date of grant.

 

- 8 -



--------------------------------------------------------------------------------

  (g) Substitute Awards. Notwithstanding the foregoing provisions of this
Section 6, in the case of a Stock Option that is a Substitute Award, the
exercise price per share of the Shares subject to such Stock Option may be less
than the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate exercise price thereof does not exceed the excess of: (x) the
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Committee) of the shares of the predecessor entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate exercise price of such shares.

 

7. Stock Appreciation Rights.

 

  (a) Generally. The Committee may, in its discretion, grant Stock Appreciation
Rights, including a concurrent grant of Stock Appreciation Rights in tandem with
any Stock Option grant. A “Stock Appreciation Right” means a right to receive a
payment in cash, Common Stock or a combination thereof, as determined by the
Committee, in an amount equal to the excess of (i) the Fair Market Value, or
other specified valuation (which may not exceed Fair Market Value), of a
specified number of shares of Common Stock on the date the right is exercised
over (ii) the Fair Market Value of such shares of Common Stock on the date the
right is granted, or other specified amount (which may not be less than Fair
Market Value), all as determined by the Committee; provided, however, that if a
Stock Appreciation Right is granted in tandem with or in substitution for a
Stock Option, the designated Fair Market Value in the Award Agreement shall
reflect the Fair Market Value on the date such Stock Option was granted. Each
Stock Appreciation Right shall be subject to such terms and conditions including
vesting, as the Committee shall impose or determine from time to time; provided,
however, that if a Stock Appreciation Right is granted in connection with a
Stock Option, the Stock Appreciation Right shall become exercisable and shall
expire according to the same vesting and expiration rules as the corresponding
Stock Option, unless otherwise determined by the Committee.

 

  (b) Stock Appreciation Rights Term. Stock Appreciation Rights granted under
the Plan shall be exercisable, in whole or in part, at such time or times and
subject to such terms and conditions, including vesting, as shall be determined
by the Committee; provided, however, that no Stock Appreciation Rights shall be
exercisable later than ten (10) years after the date it is granted. All Stock
Appreciation Rights shall terminate at such earlier times and upon such
conditions or circumstances as the Committee shall in its discretion set forth
in the Award Agreement at the date of grant. No portion of a Stock Appreciation
Right which is unexercisable at Termination of Service shall thereafter become
exercisable, except as may be otherwise provided by the Committee either in the
Award Agreement or by action of the Committee following the grant of the Stock
Appreciation Right.

 

- 9 -



--------------------------------------------------------------------------------

  (c) Substitute Stock Appreciation Rights. Notwithstanding the foregoing
provisions of Section 7, in the case of a Stock Appreciation Right that is a
Substitute Award, the price per share of the shares subject to such Stock
Appreciation Right may be less than 100% of the Fair Market Value per share on
the date of grant; provided, that the excess of: (i) the aggregate Fair Market
Value (as of the date such Substitute Award is granted) of the shares subject to
the Substitute Award, over (ii) the aggregate exercise price thereof does not
exceed the excess of: (x) the aggregate fair market value (as of the time
immediately preceding the transaction giving rise to the Substitute Award, such
fair market value to be determined by the Committee) of the shares of the
predecessor entity that were subject to the grant assumed or substituted for by
the Company, over (y) the aggregate exercise price of such shares.

 

8. Restricted Stock Awards.

 

  (a) Generally. The Committee may, in its discretion, grant Restricted Stock
Awards consisting of Common Stock issued or transferred to Participants with or
without cash or other payment therefor, in whole or in part. Each Participant
granted a Restricted Stock Award shall execute and deliver to the Company an
Award Agreement with respect to the Restricted Stock setting forth the
restrictions applicable to such Restricted Stock, as determined by the Committee
in its discretion.

 

  (b) Payment of the Purchase Price. If the Restricted Stock Award requires
payment therefor, the purchase price of any Shares subject to a Restricted Stock
Award may be paid in any manner authorized by the Committee, which may include
any manner authorized under the Plan for the payment of the exercise price of a
Stock Option. Restricted Stock Awards may also be made solely in consideration
of services rendered to the Company or its subsidiaries or affiliates. This may
include treating services between the grant date and the date of issuance as
payment of lawful consideration equal to the par value of the Restricted Stock
Award. In all cases, legal consideration shall be required for each issuance of
Restricted Stock.

 

  (c) Additional Terms. Restricted Stock Awards may be subject to such terms and
conditions including vesting, as the Committee determines appropriate,
including, without limitation, (i) restrictions on the sale or other disposition
of such Shares, (ii) the right of the Company to reacquire such Shares for no
consideration upon Termination of Service within specified periods, the
Participant’s competition with the Company, or the Participant’s breach of other
obligations to the Company, and (iii) restrictions based upon the achievement of
specific corporate or individual Performance Goals. Restricted Stock Awards not
subject to a vesting requirement are authorized hereunder. Restricted Stock
Awards may constitute Performance-Based Awards, as described in Section 10
hereof. The Committee may require the Participant to deliver a duly signed stock
power, endorsed in blank, relating to the Common Stock covered by such an Award.
The Committee may also require that any stock certificates evidencing such
shares be held in custody or bear restrictive legends until the restrictions
thereon shall have lapsed.

 

- 10 -



--------------------------------------------------------------------------------

  (d) Rights as a Stockholder. The Participant shall have, with respect to the
shares of Common Stock subject to a Restricted Stock Award, all of the rights of
a holder of shares of Common Stock of the Company, including the right to vote
the Shares, except as may be otherwise provided in a Restricted Stock Award
Agreement as determined by the Committee. At the discretion of the Committee and
as set forth in the Award Agreement, cash dividends and stock dividends with
respect to the Restricted Stock may be either currently paid to the Participant
or withheld by the Company for the Participant’s account, and interest may be
credited on the amount of cash dividends withheld at a rate and subject to such
terms as determined by the Committee. Unless otherwise specified in an Award
Agreement, the cash dividends or stock dividends so withheld by the Committee
and attributable to any particular Share of Restricted Stock (and earnings
thereon, if applicable) shall be distributed to the Participant upon the release
of restrictions on such Shares and, if such Share is forfeited, the Participant
shall have no right to such cash dividends or stock dividends.

 

  (e) Repurchase or Forfeiture of Restricted Stock. If no price was paid by the
Participant for the Restricted Stock, upon a Termination of Service, the
Participant’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration. If a price was paid by the Participant for the
Restricted Stock, upon a Termination of Service, the Company shall have the
right to repurchase from the Participant the unvested Restricted Stock then
subject to restrictions at a cash price per share equal to the price paid by the
Participant for such Restricted Stock or such other amount specified in the
Award Agreement. The Committee in its sole discretion may provide that in the
event of certain events, including a Change of Control (as defined in
Section 13(e)), the Participant’s death, retirement or disability or any other
specified Termination of Service or any other event, the Participant’s rights in
unvested Restricted Stock shall not lapse and such Restricted Stock shall vest.

 

  (f) Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Committee determines.
Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, in its sole
discretion, retain physical possession of any stock certificate until such time
as all applicable restrictions lapse.

 

  (g) Section 83(b) Election. If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.

 

- 11 -



--------------------------------------------------------------------------------

9. Stock Units.

 

  (a) Generally. The Committee may, in its discretion, grant Stock Units (as
defined in Section 9(c) below) to Participants hereunder. Stock Units may be
subject to such terms and conditions including vesting, as the Committee
determines appropriate. The Committee shall specify the date or dates on which
the Stock Units shall become fully vested and nonforfeitable, and may specify
such conditions to vesting as it deems appropriate, including conditions based
on one or more Business Criteria (as defined in Section 10(b) below) or other
specific criteria, including service, in each case on a specified date or dates
or over any period or periods, as the Committee determines. A Stock Unit granted
by the Committee shall provide payment in Shares at such time as the Award
Agreement shall specify. The Committee may include elective deferral features
for Stock Units in its discretion in compliance with applicable law. Shares of
Common Stock issued pursuant to this Section 9 may be issued with or without
other payments therefor as may be required by applicable law or such other
consideration as may be determined by the Committee. The Committee shall
determine whether a Participant granted a Stock Unit shall be entitled to a
Dividend Equivalent Right (as defined in Section 9(c) below).

 

  (b) Settlement of Stock Units. Shares representing the Stock Units shall be
distributed to the Participant unless the Committee provides for the payment of
the Stock Units in cash equal to the value of the Shares which would otherwise
be distributed to the Participant or partly in cash and partly in Shares.

 

  (c) Definitions. A “Stock Unit” means a notional account representing a
Participant’s conditional right to receive at a future date one (1) Share. A
“Dividend Equivalent Right” means the right to receive an amount equal to any
dividend paid on the share of Common Stock underlying a Stock Unit, which shall
be payable in cash or in the form of additional Stock Units, and subject to a
risk of forfeiture and other terms as specified by the Committee.

 

10. Performance-Based Awards.

 

  (a)

Generally. Any Awards granted under the Plan may be granted in a manner such
that the Awards qualify for the performance-based compensation exemption of
Section 162(m) of the Code (“Performance-Based Awards”). As determined by the
Committee in its sole discretion, either the granting or vesting of such
Performance-Based Awards shall be based on achievement of performance objectives
that are based on one or more of the Business Criteria described below that
apply to the individual Participant, one or more divisions or business units, or
the Company as a whole, in each case on a specified date or dates or over any
period or periods determined by the Committee (the “Performance Goals”). Without
limiting the foregoing, the Committee may grant also Performance-Based

 

- 12 -



--------------------------------------------------------------------------------

Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of Performance Goals which are established by the Committee, in each
case on a specified date or dates or over any period or periods determined by
the Committee. Any such bonuses paid to a Participant which are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with Section 10(c) below.

 

  (b) Business Criteria. The business criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance
Goal(s) for a performance period shall be as follows, individually or in
combination: (i) net earnings; (ii) earnings per share; (iii) revenues;
(iv) sales; (v) operating income; (vi) earnings before interest and taxes
(EBIT); (vii) earnings before interest, taxes, depreciation and amortization
(EBITDA); (viii) segment profit, as defined in the Company’s financial
statements; (ix) working capital targets; (x) return on equity; (xi) return on
capital or return on assets; (xii) expenses or expense ratios; (xiii) cash flow,
free cash flow, cash flow return on investment, net cash provided by operations,
or economic profit created; (xiv) market price per share; (xv) total return to
stockholders, and (xvi) specific strategic or operational business criteria,
including market penetration, geographic expansion, new concept development
goals, new products, new projects, or new ventures, customer satisfaction,
staffing, training and development goals, goals relating to acquisitions,
divestitures, affiliates and joint ventures. Business criteria may be measured
on a consolidated basis, by department, group or business unit, or for specified
subsidiaries or affiliates of the Company (collectively, the “Business
Criteria”). The targeted level or levels of performance with respect to the
Business Criteria may be established at such levels and in such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
ratio, as a goal relative to performance in prior periods, or as a goal compared
to the performance of one or more comparable companies or an index covering
multiple companies.

 

  (c)

Establishment of Performance Goals. With respect to Performance-Based Awards,
the Committee shall establish in writing (i) the Performance Goals applicable to
a specified performance period, and such Performance Goals shall state, in terms
of an objective formula or standard, the method for computing the amount of
compensation payable to the Participant if such Performance Goals are obtained
and (ii) the individual Employees or class of Employees to which such
Performance Goals apply; provided, however, that such Performance Goals shall be
established in writing no later than ninety (90) days after the commencement of
the applicable performance period (but in no event after twenty-five percent
(25%) of such performance period has elapsed). Performance periods may be of any
length, as specified by the Committee. The Committee may, in its sole
discretion, provide that one or more objectively determinable adjustments shall
be made to one or more of the Performance Goals. Such adjustments may include
one or more of the following: (i) items related to a change in accounting
principle; (ii) items relating to financing activities; (iii) expenses for
restructuring or productivity initiatives; (iv) other non-operating items;
(v) items related to acquisitions; (vi) items attributable to the business
operations of any entity

 

- 13 -



--------------------------------------------------------------------------------

acquired by the Company during the performance period; (vii) items related to
the disposal of a business or segment of a business; (viii) items related to
discontinued operations that do not qualify as a segment of a business under
applicable accounting standards; (ix) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the performance
period; or (x) any other items of significant income or expense which are
determined to be appropriate adjustments; (xi) items relating to unusual or
extraordinary corporate transactions, events or developments, (xii) items
related to amortization of acquired intangible assets; (xiii) items that are
outside the scope of the Company’s core, on-going business activities; or
(xiv) items relating to any other unusual or nonrecurring events or changes in
applicable laws, accounting principles or business conditions. For all
Performance-Based Awards, such determinations shall be made within the time
prescribed by, and otherwise in compliance with, Section 162(m) of the Code.

 

  (d) Certification of Performance. No Performance-Based Awards shall be payable
to or vest with respect to, as the case may be, any Participant for a given
performance period until there has been certified in writing by or on behalf of
the Committee that the Performance Goals (and any other material terms)
applicable to such performance period have been satisfied.

 

  (e) Modification of Performance-Based Awards. With respect to any Awards
intended to qualify as Performance-Based Compensation, after establishment of a
Performance Goal, the Committee shall not revise such Performance Goal or
increase the amount of compensation payable thereunder (as determined in
accordance with Section 162(m) of the Code) upon the attainment of such
Performance Goal. Notwithstanding the preceding sentence, the Committee may
reduce or eliminate the number of shares of Common Stock or cash granted, vested
or payable upon the attainment of such Performance Goal.

 

11. Foreign Laws. The Committee may grant Awards to individual Participants who
are subject to the tax and other laws of nations other than the United States,
which Awards may have terms and conditions as determined by the Committee as
necessary to comply with applicable foreign laws and local compensation customs
and practices, and that may differ from those applicable to other Participants,
and may establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to the Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Section 5. The Committee may take any action
which it deems advisable to obtain approval of such Awards by the appropriate
foreign governmental entity or comply with any necessary local governmental
regulatory exemptions or approvals or listing requirements of any such foreign
securities exchange; provided, however, that no such Awards may be granted
pursuant to this Section 11 and no action may be taken which would violate the
Code, the Exchange Act, the Securities Act, any other U.S. securities law or
governing statute, the rules of the securities exchange or automated quotation
system on which the Shares are listed, quoted or traded or any other applicable
law.

 

- 14 -



--------------------------------------------------------------------------------

12. Termination of Service; Forfeitures.

 

  (a) Termination of Service. For purposes of this Plan, “Termination of
Service” means:

 

  (i) As to an Advisor, the time when the engagement of a Participant as an
Advisor to the Company, its Subsidiaries and affiliates is terminated for any
reason, with or without Cause, including, without limitation, by resignation,
discharge, death or retirement, but excluding terminations where the Advisor
simultaneously commences or remains in employment or service with the Company,
its Subsidiaries and affiliates or is expected to shortly resume such employment
or service.

 

  (ii) As to a non-employee Director, the time when a Participant who is a
non-employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Participant simultaneously
commences or remains in employment or service with the Company, its Subsidiaries
and affiliates or is expected to shortly resume such employment or service.

 

  (iii) As to an Employee, the time when the employee-employer relationship
between a Participant and the Company, its Subsidiaries or affiliates is
terminated for any reason, including, without limitation, a termination by
resignation, discharge, death, disability or retirement, but excluding
terminations where the Participant simultaneously commences or remains in
employment or service with any of the Company, its Subsidiaries and affiliates
or is expected to shortly resume such employment or service.

The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for “Cause” (as defined in Section 12(b)) or resignation for “good
reason” and all questions of whether particular leaves of absence or other
interruptions in service constitute a Termination of Service; provided that,
with respect to Incentive Stock Options, such determination shall be made
consistent with the requirements of Section 422(a)(2) of the Code. For purposes
of the Plan, a Participant’s employee-employer relationship or consultancy
relations shall be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Participant ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off). Further, if a Termination of
Service constitutes a payment event with respect to any portion of an Award that
provides for the deferral of compensation and is subject to Section 409A of the
Code, the Termination of Service must also constitute a “Separation from
Service,” as defined in Treasury Regulation §1.409A-1(h) to the extent required
by Section 409A.

 

- 15 -



--------------------------------------------------------------------------------

  (b) Termination of Service Other Than for Cause. Unless the Committee or any
Award Agreement shall otherwise provide, upon Termination of Service of a
Participant as a result of termination by the Company or its Subsidiary or
affiliate without Cause (as defined below) or otherwise not due to Injurious
Conduct, or termination by the Participant for any reason (other than by reason
of the death of the Participant):

 

  (i) all unexercisable Awards held by the Participant on the date of
Termination of Service shall be immediately forfeited by the Participant; and

 

  (ii) all exercisable Awards held by the Participant on the date of Termination
of Service shall remain exercisable until the earlier of (a) the end of the
90-day period following the Termination of Service, or (b) the date the Award
expires.

Unless the Committee or any Award Agreement shall otherwise provide, in the
event of a Termination from Service due to the death of a Participant, each
vested Stock Option or vested Stock Appreciation Right theretofore granted to
him or her shall remain exercisable for a period of one (1) year after his or
her death, and shall only be exercisable by the executor or administrator of the
estate of the deceased Participant or the person or persons to whom the deceased
Participant’s rights under the Stock Option or Stock Appreciation Right shall
pass by will or the laws of descent and distribution or beneficiary designation.

 

  (c) Forfeiture of Unsettled Awards. Unless the Committee or any Award
Agreement shall otherwise provide, a Participant shall forfeit without
consideration therefor all Awards he or she holds at the time and which have not
been settled under this Plan (other than fully vested Restricted Stock Awards
and vested Stock Units that have been deferred at the election of the
Participant) if:

 

  (i) the Participant’s Termination of Service occurs due to willful,
deliberate, or gross misconduct in the performance of the Participant’s duties
to the Company, any Subsidiary or affiliate, as determined by the Committee in
its good faith judgment, or any other event which constitutes “cause” under an
employment agreement to which such Participant is a party (or, in either case,
if it is later determined by the Committee that such circumstances existed at
the time of termination) (“Cause”); or

 

  (ii)

prior to or upon the Participant’s Termination of Service or during the one
(1) year period thereafter, the Participant engages in any business or enters
into any employment relationship in violation of any non-competition obligation
which such Participant has to the Company, a Subsidiary or affiliate or in
violation of any restriction to which the Participant is subject on, directly or
indirectly, soliciting the employment of or any business from, or employing or
doing business with, any of the employees or former employees of the Company (or
any Subsidiary or affiliate) or any

 

- 16 -



--------------------------------------------------------------------------------

customer or supplier to the Company (or any Subsidiary or affiliate), or any
other party with which the Company (or any Subsidiary or affiliate) has a
business relationship (including any such obligation or restriction contained in
any agreement pursuant to which any Award is provided or any other agreement),
and the Committee in its sole discretion has determined the results of such
violation to have been injurious to the Company’s business interests. The
activities described in (i) and (ii) above are hereafter referred to as
“Injurious Conduct”.

 

  (d) Effect on Settled Awards. A forfeiture of an Award upon the Committee
determining that a Participant has engaged in Injurious Conduct during the
course of his or her service or during the one (1) year period following his or
her Termination of Service shall not relieve the Participant of any liability he
or she may have to the Company or any Subsidiary or affiliate as a result of
engaging in the Injurious Conduct. In addition, the Committee may provide, in
any Award Agreement, for a forfeiture of gains previously realized upon
exercise, lapse of restrictions or settlement of an Award (commonly referred to
as a “clawback”) in the event of Injurious Conduct by a Participant during
service or a specified period following Termination of Service.

 

  (e) Timing. The Committee shall exercise the right of forfeiture provided to
the Company in Section 12(c) or (d) within ninety (90) days after the discovery
of the activities giving rise to the Company’s right of forfeiture, which
activities must have occurred no later than twelve (12) months after the
Participant’s Termination of Service.

 

  (f) Determination from the Committee. A Participant may make a request to the
Committee in writing for a determination regarding whether any proposed business
or activity would constitute Injurious Conduct. Such request shall fully
describe the proposed business or activity. The Committee shall respond to the
Participant in writing and the Committee’s determination shall be limited to the
specific business or activity so described.

 

  (g) Condition Precedent. Unless the Committee or any agreement relating to
Awards under this Plan shall otherwise provide, all Awards shall be considered
awarded under this Plan subject to the applicability of this Section 12.

 

  (h) Enforceability. A purpose of this Section 12 is to protect the Company
(and any subsidiary or affiliate) from Injurious Conduct. To the extent that
this Section 12 is not fully enforceable as written, the unenforceable
provisions shall be modified so as to provide the Company with the fullest
protection permitted by law.

 

- 17 -



--------------------------------------------------------------------------------

13. Change of Control. Notwithstanding any other provision of the Plan, upon a
Change of Control:

 

  (a) With respect to Awards granted prior to July 27, 2016, any outstanding
Awards shall become immediately and fully exercisable or payable according to
the following terms:

 

  (i) Any outstanding and unexercised Stock Option Award shall become
immediately and fully exercisable, and shall remain exercisable until it would
otherwise expire or be forfeited.

 

  (ii) The Committee, in its discretion, may determine that, upon the occurrence
of a Change of Control of the Company, each Stock Option Award and Stock
Appreciation Right Award outstanding hereunder shall terminate within a
specified number of days after notice to the holder, and such holder shall
receive, with respect to each share of Common Stock subject to such Stock Option
or Stock Appreciation Right, an amount equal to the excess of the Fair Market
Value of such shares of Common Stock immediately prior to the occurrence of such
Change of Control over the exercise price per share of such Stock Option or
Stock Appreciation Right; such amount to be payable in cash, in one or more
kinds of property (including the property, if any, payable in the transaction)
or in a combination thereof, as the Committee, in its discretion, shall
determine. The provisions contained in the preceding sentence shall be
inapplicable to a Stock Option or Stock Appreciation Right granted within six
months before the occurrence of a Change of Control if the holder of such Stock
Option or Stock Appreciation Right is a director or executive officer of the
Company.

 

  (iii) Any outstanding and unexercised Stock Appreciation Rights shall become
immediately and fully exercisable.

 

  (iv) Any Restricted Stock or Stock Unit shall become immediately and fully
vested.

 

  (v) To the extent not exercised, settled or terminated, the Committee may in
its discretion determine that any Awards outstanding at the time of a Change of
Control will be assumed or substituted by a successor entity or affiliate of a
successor entity, in a manner that complies with the requirements of Sections
409A and 422 of the Code, as applicable.

 

  (b)

With respect to Awards granted on or after July 27, 2016, unless otherwise
provided in another contract between a Participant and the Company, if the
Company is the surviving entity or a provision is made in connection with the
Change of Control for (x) assumption of Awards previously granted or
(y) substitutions for such Awards of new awards covering stock of a successor
corporation or its “parent corporation” (as defined in Section 424(e) of the
Code) or “subsidiary corporation” (as defined in Section 424(f) of the Code)
with appropriate adjustments as to the number and kinds of shares and the
exercise prices, if applicable, upon a Participant’s Termination of Service as a
result of

 

- 18 -



--------------------------------------------------------------------------------

termination by the Company, any Subsidiary or affiliate (including a successor
of the Company) without Cause (as defined below) within twenty-four (24) months
following the Change of Control, the following shall occur:

 

  (i) Any outstanding and unexercised Stock Option Award and Stock Appreciation
Right Award shall become immediately and fully exercisable, and shall remain
exercisable for twelve (12) months following the date of termination.

 

  (ii) Any Restricted Stock Award or Stock Unit shall become immediately and
fully vested; provided that Restricted Stock Awards and Stock Units that vest
based on the achievement of performance objectives shall vest on a pro-rata
basis based on the number of full months of service completed during the
performance period, at the greater of (x) the target level and (y) the actual
level of performance achieved as of the date of Termination of Service.

 

  (c) With respect to Awards granted on or after July 27, 2016, in the event of
a Change of Control, if no provision is made in connection with the Change of
Control for the assumption or substitution of Awards as set forth in
Section 13(b) above, the Awards shall be treated as set forth in Section 13(a)
above.

 

  (d) “Change of Control” means:

 

  (i) The acquisition by any “Person” (as such term is defined in Section 3(a)
(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including
a “group” as defined in Section 13(d) thereof) of “Beneficial Ownership” (within
the meaning of Rule 13d-3 under the Exchange Act) of more than 50% of either
(A) the then-outstanding Shares (“Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, the following acquisitions
shall not constitute a Change in Control: (1) any acquisition by the Company,
(2) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company, (3) any acquisition by any entity controlled by the
Company, or (4) any acquisition by any entity pursuant to a transaction that
complies with Section 13(f)(ii)(A), (B) or (C);

 

  (ii)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company and/or any
entity controlled by the Company, or a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any entity controlled by the Company
(each, a “Business Combination”), in each case, provided, however, that, for
purposes of this Section 13(f)(ii), a Business Combination shall not constitute
a Change in Control if

 

- 19 -



--------------------------------------------------------------------------------

following such Business Combination: (A) all or substantially all of the
individuals and entities that were the Beneficial Owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be; and (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination; and (C) at least
a majority of the members of the board of directors of the entity resulting from
such Business Combination were members of the Board at the time of the execution
of the initial agreement, or of the action of the Board, providing for such
Business Combination (but excluding any member of the Board whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

 

  (iii) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

14.

Adjustment Provisions. Awards granted under the Plan and any Award Agreements,
the maximum number of shares of Common Stock deliverable under all Awards stated
in Section 5(a), the maximum number of shares of Common Stock available for
Incentive Stock Options, and for Restricted Stock Awards and Stock Units under
Section 5(a), and the maximum number of shares of Common Stock with respect to
which Awards may be granted to or measured with respect to any one person during
any period stated in Section 5(a), shall be subject to adjustment or
substitution to prevent dilution or enlargement of the benefits or potential
benefits of the Awards, as determined by the Committee in its sole discretion,
as to the number, price or kind of a share of Common Stock or other
consideration subject to such Awards or as otherwise determined by the Committee
to be equitable: (a) in the event of changes in the outstanding Common Stock or
in the capital structure of the Company by reason of stock or extraordinary cash
dividends, stock splits, reverse stock splits, recapitalizations,
reorganizations, mergers, consolidations,

 

- 20 -



--------------------------------------------------------------------------------

combinations, exchanges, spin-offs, dividends in kind, or other relevant changes
in capitalization, or (b) in the event of any change in applicable laws or any
change in circumstances which results in or would result in any substantial
dilution or enlargement of the rights granted to, or available for,
Participants, or which otherwise warrants equitable adjustment because it
interferes with the intended operation of the Plan. Any adjustment in Incentive
Stock Options under this Section 14 shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section 14 shall be made in a manner which
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act and which otherwise is permissible under Code Section 409A.
Further, with respect to Awards intended to qualify as Performance-Based
Compensation, such adjustments or substitutions shall be made only to the extent
that the Committee determines that such adjustments or substitutions may be made
without causing the Company to be denied a tax deduction on account of
Section 162(m) of the Code. The Company shall give each Participant notice of an
adjustment hereunder and, upon notice, such adjustment shall be conclusive and
binding for all purposes.

 

15. Nontransferability. Each Award granted under the Plan to a Participant
(other than unrestricted stock Awards and vested Restricted Stock Awards) shall
not be transferable otherwise than by will or the laws of descent and
distribution, and shall be exercisable, during the Participant’s lifetime, only
by the Participant. Notwithstanding the foregoing, at the discretion of the
Committee, a grant of an Award other than an Incentive Stock Option may permit
the transferability of an Award by a Participant solely to the Participant’s
spouse, siblings, parents, children and grandchildren or trusts for the benefit
of such persons or partnerships, corporations, limited liability companies or
other entities owned solely by such persons, including trusts for such persons,
subject to any restriction included in the grant of the Award.

 

16. Other Provisions; Clawback Policy. The grant of any Award under the Plan may
also be subject to such other provisions (whether or not applicable to the Award
granted to any other Participant) as the Committee determines appropriate,
including, without limitation, provisions for the forfeiture of, or restrictions
on resale or other disposition of, Common Stock acquired under any form of
Award, provisions for the acceleration of exercisability or vesting of Awards
(subject to Section 20(a)), performance conditions other than those imposed
under Section 10, or provisions to comply with federal and state securities
laws, or understandings or conditions as to the Participant’s employment in
addition to those specifically provided for under the Plan. In addition, any
Award issued under this Plan will be subject to any clawback policy developed by
the Board or the Committee that is consistent with applicable law.

 

17.

Fair Market Value. For purposes of this Plan and any Awards awarded hereunder,
Fair Market Value means the value of a Share determined as follows: (a) if the
Common Stock is listed on any (i) established securities exchange (such as the
New York Stock Exchange, the NASDAQ Global Market or the NASDAQ Global Select
Market), (ii) national market system or (iii) automated quotation system on
which the Shares are listed, quoted or traded, its Fair Market Value shall be
the closing price for a share of Common Stock as quoted on such exchange or
system for such date or, if there were no

 

- 21 -



--------------------------------------------------------------------------------

sales of Common Stock on the date in question, the last preceding date for which
such quotation exists, as reported in The Wall Street Journal or such other
source as the Committee deems reliable; (b) if the Common Stock is not listed on
an established securities exchange, national market system or automated
quotation system, but the Common Stock is regularly quoted by a recognized
securities dealer, Fair Market Value shall be the last reported bid price for
such date or, if there were no bid price for a share of Common Stock on such
date, the last preceding date for which such information exists, as reported in
The Wall Street Journal or such other source as the Committee deems reliable; or
(c) if the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, Fair Market Value shall be established by the
Committee in good faith based on the reasonable application of a reasonable
valuation method not inconsistent with the requirements of Section 409A of the
Code.

 

18. Withholding. The Company has the authority and the right to deduct or
withhold from amounts due under this Plan or other compensation payable, or
require a Participant to remit to the Company, an amount sufficient to satisfy
federal, state, local and foreign taxes (including FICA or employment tax
obligation) required by law to be withheld with respect to any taxable event
concerning a Participant arising as a result of the Plan. If the Company
proposes or is required to distribute Common Stock pursuant to the Plan, it may
require the recipient to remit to it or to the business entity that employs such
recipient an amount sufficient to satisfy such tax withholding requirements
prior to the delivery of any certificates for such Common Stock. In lieu
thereof, the Company or the employing entity shall have the right to withhold
the amount of such taxes from any other sums due or to become due from such
entity to the recipient as the Committee shall prescribe. The Committee may, in
its discretion and subject to such rules as it may adopt (including any as may
be required to satisfy applicable tax and/or non-tax regulatory requirements),
require, or permit an election by, a Participant or other right holder to pay
all or a portion of the federal, state and local withholding taxes arising in
connection with any Award consisting of shares of Common Stock by having the
Company withhold shares of Common Stock having a Fair Market Value equal to the
amount of tax to be withheld or through the delivery of irrevocable instructions
to a broker to deliver promptly to the Company an amount equal to the amount
required to be withheld. However, in no event will the amount of Shares withheld
exceed the amount necessary to satisfy the required minimum statutory
withholding.

 

19.

Employment Rights; Award Rights; Excluded Compensation. Neither the Plan nor any
action taken hereunder shall be construed as giving any Participant the right to
be retained in the employ or service of the Company or any of its Subsidiaries
or affiliates and shall not lessen or affect the Company’s or its Subsidiary’s
or affiliate’s right to terminate the employment of or make any other
employment-related decisions regarding such Participant. No Participant or other
individual shall have any claim to be granted any Award, and there is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant (whether or not such Participants are similarly
situated). No award under the Plan shall be taken into account in determining a
Participant’s

 

- 22 -



--------------------------------------------------------------------------------

compensation for purposes of any welfare benefit, retirement benefit, incentive
compensation or other employee benefit or compensation plan of the Corporation,
unless otherwise expressly provided in the terms thereof.

 

20. Compliance with Laws

 

  (a) Certain Limitations on Awards to Ensure Compliance with Section 409A. It
is intended that any Award under this Plan shall either be exempt from Code
Section 409A or shall comply, in form and operation, with Code Section 409A. For
this purposes, each payment shall be considered a separate and distinct payment.
Although the Committee retains authority under the Plan to grant Options, Stock
Appreciation Rights and Restricted Stock on terms that will subject those Awards
to the requirements of Code Section 409A, Options, Stock Appreciation Rights,
and Restricted Stock are intended to be exempt from Section Code 409A unless
otherwise expressly specified by the Committee. Any Awards that are subject to
Code Section 409A shall be interpreted in a manner that complies with such Code
section.

 

  (b) Specified Employees. If a Participant is a “specified employee” as defined
under Code Section 409A and the Participant’s Award is to be settled on account
of the Participant’s separation from service (for reasons other than death) and
such Award constitutes “deferred compensation” as defined under Code
Section 409A, then any portion of the Participant’s Award that would otherwise
be settled during the six-month period commencing on the Participant’s
separation from service shall be settled as soon as practicable following the
conclusion of the six-month period (or following the Participant’s death if it
occurs during such six-month period).

 

  (c) Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
Participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan (excluding Restricted Stock), such right shall be no greater than
the right of an unsecured general creditor of the Company. All payments to be
made hereunder shall be paid from the general funds of the Company and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in the
Plan. The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.

 

  (d)

Compliance with Other Applicable Law, Regulations and Requirements. This Plan,
the grant and exercise of Awards hereunder, and the obligation of the Company to
sell, issue or deliver Shares under such Awards, shall be subject to all
applicable federal, state and local laws, rules and regulations and to such
approvals by any governmental or regulatory agency as may be required. The

 

- 23 -



--------------------------------------------------------------------------------

Company shall not be required to register in a Participant’s name or deliver any
Shares prior to the completion of any registration or qualification of such
Shares under any federal, state or local law or any ruling or regulation of any
government body which the Committee shall determine to be necessary or
advisable. To the extent the Company is unable to or the Committee deems it
infeasible to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel to be necessary or advisable
for the lawful issuance and sale of any Shares hereunder, the Company shall be
relieved of any liability with respect to the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained. No
Stock Option or Stock Appreciation Rights shall be exercisable and no Shares
shall be issued and/or transferable under any other Award unless a registration
statement with respect to the Shares underlying such Award is effective and
current or the Company has determined that such registration is unnecessary. In
the event that the Committee determines in its discretion that the listing or
qualification of the Shares available for issuance under the Plan on any
securities exchange or quotation or trading system or under any applicable law
or governmental regulation is necessary as a condition to the issuance of such
Shares, a Stock Option or Stock Appreciation Right may not be exercised in whole
or in part and a Restricted Stock or Stock Unit Award shall not vest or be
settled unless such listing, qualification, consent or approval has been
unconditionally obtained.

 

  (e) Limitation of Liability. The Company shall not be liable to a Participant
or other persons as to: (i) the non-issuance or sale of Shares as to which the
Company has been unable to obtain from any regulatory body having jurisdiction
the authority deemed by Company counsel to be necessary to the lawful issuance
and sale of any Shares hereunder; and (ii) any tax consequence expected, but not
realized, by any Participant or other person due to the receipt, exercise or
settlement of any Award granted hereunder.

 

21. No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, or Awards, or other property shall be issued or paid in lieu of
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

22. Duration; Amendment and Termination.

 

  (a) Duration. No Award shall be initially granted more than ten (10) years
after the latest date upon which the Plan (including any amendment and
restatement of the Plan) has been approved by stockholders, but Awards
outstanding at that time shall remain outstanding and governed by the terms of
the Plan.

 

  (b) Amendment and Termination. The Board or the Committee may amend, suspend
or terminate the Plan and any outstanding Award Agreement at any time, subject
to Sections 22(c) and (d) below.

 

- 24 -



--------------------------------------------------------------------------------

  (c) Shareholder Approval. No amendment of the Plan may be made without
approval of the Company shareholders, if the amendment will: (i) increase the
aggregate number of shares of Common Stock that may be delivered through Awards
under the Plan; (ii) increase the maximum number of Shares or cash that may be
awarded to any Participant under Section 5 hereof; (iii) change the types of
Business Criteria on which Performance-Based Awards are to be based under the
Plan; (iv) modify the Plan so as to materially broaden eligibility for
participation in the Plan; or (v) reduce the exercise price of any outstanding
Stock Option or Stock Appreciation Rights Award; provided, however, that
adjustments authorized under Section 14 are not subject to stockholder approval
under this Section 22. In addition, no amendment of this Plan shall be made
without shareholder approval if shareholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which Shares are
listed or quoted or by applicable state or federal laws or regulations and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

 

  (d) Outstanding Awards. Notwithstanding any provision of this Plan to the
contrary other than Sections 3(c), 14 and 22(e), no amendment or termination of
the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan without the written consent of the
Participant affected.

 

  (e) Amendments for Legal Compliance. Notwithstanding any other provision of
this Plan to the contrary, the Board or Committee may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
applicable law or regulation. By accepting an Award under this Plan, a
Participant agrees to any amendment made pursuant to this Section 22(e) without
further consideration or action.

 

23. Prohibition Against Repricing. Unless the approval of the Company
stockholders has been obtained, the Committee will not amend or replace
previously granted Stock Options or Stock Appreciation Rights or otherwise take
any action that constitutes a “repricing” of any Stock Option or Stock
Appreciation Rights Award under the Plan. For this purpose, a “repricing” means:
(a) amending the terms of a Stock Option or Stock Appreciation Right Award in a
manner that has the effect of reducing its exercise price; (b) any other action
that is treated as a repricing under generally accepted accounting principles or
the rules of the securities exchange or automated quotation system on which the
Shares are listed, quoted or traded; or (c) canceling a Stock Option or Stock
Appreciation Rights Award at a time when its exercise price is equal to or
greater than the Fair Market Value of the underlying Common Stock, in exchange
for another Award or other equity or cash, unless the cancellation and exchange
occurs in connection with a Change of Control as described in Section 13.
Notwithstanding the foregoing, adjustments to Awards under Section 14 will not
be deemed “repricings”.

 

- 25 -



--------------------------------------------------------------------------------

24. Third-Party Administrator. In connection with a Participant’s participation
in the Plan, the Company may use the services of a third party administrator,
including a brokerage firm administrator, and the Company may provide this
administrator with personal information about a Participant, including a
Participant’s name, social security number and address, as well as the details
of each Award, and this administrator may provide information to the Company
concerning the exercise of a Participant’s rights and account data as it relates
to Awards under the Plan.

 

25. Uncertificated Shares. To the extent that this Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
be effected on a non-certificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange or quotation system on which
Shares are listed or quoted.

 

26. Governing Law. This Plan, Awards granted hereunder and actions taken in
connection herewith shall be governed and construed in accordance with the laws
of the State of Delaware (regardless of the law that might otherwise govern
under applicable Delaware principles of conflict of laws).

 

27. Successors and Assigns. The Plan shall be binding on all successors and
assigns of the Company and a Participant, including, without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate, or any receiver or trustee in bankruptcy or representative of the
Participant’s creditors.

 

28. The Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may (a) deliver by email or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company) all documents relating to the Plan or any
Award (including without limitation, prospectuses required by the Commission)
and all other documents that the Company is required to deliver to its
shareholders (including without limitation, annual reports and proxy statements)
and (b) permit Participants to electronically execute applicable Plan documents
(including, but not limited to, Award Agreements) in a manner prescribed by the
Committee.

 

29. No Representations or Warranties Regarding Tax Effect. Notwithstanding any
provision of the Plan to the contrary or any action taken by the Company,
Subsidiaries, Company affiliates, or the Board with respect to any income tax,
social insurance, payroll tax, or other tax, the acceptance of an Award under
the Plan represents the Participant’s acknowledgement that the ultimate
liability for any such tax owed by the Participant is and remains the
Participant’s responsibility, and that the Company makes no representations or
warranties about the tax treatment of any Award, and does not commit to
structure any aspect of the Award to reduce or eliminate a Participant’s tax
liability, including without limitation, Code Sections 409A and 457A.

 

30.

Effective Date. This Plan was adopted by the Board of Directors of the Company
and became effective upon receiving the approval of the Company’s stockholders
at the 2015 Annual Meeting of Stockholders (the “Original Effective Date”). This
amended and restated version of the Plan has been adopted by the Board of
Directors of the Company

 

- 26 -



--------------------------------------------------------------------------------

and shall be effective as of the date of approval by the Company’s stockholders
at the 2016 Annual Meeting of Stockholders (the “Effective Date”), by the
affirmative vote of a majority of the voting power present in person or by proxy
and entitled to vote generally in the election of directors and entitled to vote
on the matter of approval of this Plan. Such stockholder approval shall be a
condition to the right of each Participant to receive any Award hereunder.

 

- 27 -